Title: From George Washington to Major General Alexander McDougall, 16 December 1778
From: Washington, George
To: McDougall, Alexander


  
    Dr Sir
    Head Quarters [Middlebrook, N.J.] Decr 16th 1778
  
I duly received your favor of the 9th and am much obliged to you for the several particulars you communicate. The prize gained by Sir Henry Clinton seems hardly to have been worth the trouble of the expedition.
I am sorry that Col. Malcolm is not sensible of the necessity which has deprived him of his late command—The very advantageous opinion I entertain of him made me wish it had been possible to continue him in it; but it could not have been done without giving just cause of dissatisfaction to many other deserving officers, besides injuring the service in some other respects as I mentioned to him in a letter from Paramus, I think the Col. on cooler reflection will come to feel the force of the motives, which have occasioned the change.
You will detain Colo. Gouvion with you ’till you hear further on the subject. General Du Portail, to whom I generally leave the particular arrangements of his Corps, is now at Philadelphia. Inclosed is a line to Mr Gouvion directing him to continue with you ’till further orders.
I intirely approve the dispositions you have made—and have the most perfect reliance on your future good management.
  There is a matter of no small importance in which, I shall be obliged to you, for your opinion, as speedily and fully as possible. The probable prospects of next Campaign make it the part of prudence to be turning our attention towards Canada, and to be preparing as far as our circumstances will permit for operations in that Quarter, either partially against those posts, which enable the Enemy to distress our frontiers, Niagara &c.; or more extensively, for the Union of that Province to the confederacy, as the future posture of our affairs, may put it in our power to undertake—Perhaps the more partial plan may best suit our resources. The reduction of Niagara, if it can be effected, is an event essential to the tranquillity of the States. This is not to be accomplished, without destroying the Enemys naval force on Lake Ontario; the means of doing which is what I wish at this time to have your sentiments concerning. They have by the best information I can procure—three armed Vessels on the Lake—two of eighteen six pounders each and one small one with swivels. I presume you are informed of the nature of the navigation on the Lake; it is said to be often very turbulent and difficult—the question then is—what kind of vessels, what number and with what force will give us a moral certainty of acquiring the necessary superiority on the Lake? In determining this question we are to consider the time and means we  
    
    
    
    have for building—the place where it will be best to build—the transportation of the Vessels from that place to Lake Ontario, the facility of furnishing them with the number and size of Cannon, which will be proper, and the possibility of the Enemy’s constructing other Vessels on the Lake in addition to those they already have there, by the time the season for beginning our operations arrives, or after they are actually begun. These and many other particulars, which ought to be taken into consideration will occur to you; and after viewing the subject in all its lights, you will be good enough to favor me with your Ideas at large—The place where the Vessels ought to be built is a point of material consequence; because as that is more or less remote from the object we have in view, our design will be the more or less easily discovered. If we should be obliged to build at Oswego it might perhaps announce our intention with too great certainty—whereas it might be better covered by building somewhere on the upper part of the Hudson, so as to create a jealousy for Lake Champlain; but the expediency of this must depend on the degree of difficulty in transporting the Vessels after they are built. I need not suggest to you the necessity of secrecy in this affair. I am Dr Sir With great Esteem & regard Your Most Obet Servant

  Go: Washington

